      Case: 1:20-cv-01958 Document #: 1 Filed: 03/24/20 Page 1 of 5 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

                                                 )
 DOMINIQUE WILLIAMS                              )
                                                 )         CIVIL ACTION NO. 1:20-cv-1958
       Plaintiff,                                )
                                                 )
 v.                                              )
                                                 )
 CORELOGIC, INC.                                 )                    COMPLAINT
                                                 )
       Defendant.                                )            JURY TRIAL DEMANDED
                                                 )

                                U   PRELIMINARY STATEMENT

       1.      This is an action for damages brought by an individual consumer against the

Defendant for violations of the Fair Credit Reporting Act (hereafter the “FCRA”), 15 U.S.C. §§

1681 et seq., as amended.

                                         THE PARTIES

       2.      Plaintiff Dominique Williams is an adult individual who resides in Elgin, IL.

       3.      Defendant Corelogic, Inc. (hereafter “Corelogic”) is a consumer reporting agency

which conducts business in the Northern District of Illinois and has a primary office located at 40

Pacifica, Suite 900, Irvine, CA 92618.

                                    JURISDICTION AND VENUE

       4.      Jurisdiction of this Court arises under 15 U.S.C. § 1681p and 28 U.S.C. §§ 1331.

       5.      Venue lies properly in this district pursuant to 28 U.S.C. § 1391(b).

                                     FACTUAL ALLEGATIONS

       6.      In or around October 2019, Plaintiff was attempting to relocate across the country,

and was trying to secure an apartment.
       Case: 1:20-cv-01958 Document #: 1 Filed: 03/24/20 Page 2 of 5 PageID #:2




        7.     As part of Plaintiff’s rental application, the apartment’s management company

obtained a consumer report from Defendant.

        8.     Defendant’s report contained derogatory and inaccurate information about

Plaintiff.

        9.     Defendant has been reporting, and did here report, derogatory and inaccurate

statements and information relating to Plaintiff to third parties (“inaccurate information”).

        10.    The inaccurate information includes, but is not limited to, two (2) criminal offense

records. These records appear on the consumer report Corelogic sold about Plaintiff as follows:

two (2) counts of “Sex Offender - Indecent Assault”.

        11.    The inaccurate information grossly disparages the Plaintiff and portrays her as a

Sex Offender. There is perhaps no greater error that a consumer reporting agency can make.

        12.    In creating and furnishing the Plaintiff’s consumer report, Defendant failed to

follow reasonable procedures to assure the maximum possible accuracy of the information it

reported about the Plaintiff.

        13.    In fact, it appears as if Defendant mixed the file of other consumers with that of

Plaintiff. Even a rudimentary review of the public records would reveal that the records belong

to another individual with a different name and gender.

        14.    Despite the glaring inconsistencies stated above, Defendant Corelogic sold to a

third-party company a consumer report that contained the inaccurate information.

        15.    Defendant has sold reports containing the inaccurate information to third parties

since at least October 2019.




                                                 2
       Case: 1:20-cv-01958 Document #: 1 Filed: 03/24/20 Page 3 of 5 PageID #:3




       16.       Defendant has been reporting the inaccurate information through the issuance of

false and inaccurate consumer reports that they have disseminated and resold to various persons,

both known and unknown.

       17.       As a result of the inaccurate report Defendant sold about Plaintiff in October 2019,

Plaintiff was denied housing.

       18.       The basis for that denial was the inaccurate information that appears on Plaintiff’s

consumer report prepared by the Defendant, which was a substantial factor for the denial.

       19.       As a result of Defendant’s conduct, Plaintiff has suffered actual damages in the

form of lost rental opportunities, harm to reputation, and emotional distress, including humiliation

and embarrassment.

       20.       At all times pertinent hereto, Defendant was acting by and through its agents,

servants and/or employees who were acting within the course and scope of their agency or

employment, and under the direct supervision and control of the Defendant herein.

       21.       At all times pertinent hereto, the conduct of the Defendant, as well as that of its

agents, servants and/or employees, was malicious, intentional, willful, reckless, and in grossly

negligent disregard for federal and state laws and the rights of the Plaintiff herein.

                            U   COUNT I - VIOLATIONS OF THE FCRA

       22.       Plaintiff incorporates the foregoing paragraphs as though the same were set forth at

length herein.

       23.       At all times pertinent hereto, Defendant was a “person” and “consumer reporting

agency” as those terms are defined by 15 U.S.C. § 1681a(b) and (f).

       24.       At all times pertinent hereto, Plaintiff was a “consumer” as that term is defined by

15 U.S.C. § 1681a(c).



                                                  3
       Case: 1:20-cv-01958 Document #: 1 Filed: 03/24/20 Page 4 of 5 PageID #:4




       25.     At all times pertinent hereto, the above-mentioned credit reports were “consumer

reports” as that term is defined by 15 U.S.C. § 1681a(d).

       26.     Pursuant to 15 U.S.C. § 1681n and 15 U.S.C. § 1681o, Defendant is liable to the

Plaintiff for willfully and negligently failing to comply with the requirements imposed on a

consumer reporting agency of information pursuant to 15 U.S.C. §1681e(b).

       27.     The conduct of Defendant was a direct and proximate cause, as well as a substantial

factor, in bringing about the serious injuries, actual damages and harm to Plaintiff that are outlined

more fully above and, as a result, Defendant is liable to Plaintiff for the full amount of statutory,

actual and punitive damages, along with the attorneys’ fees and the costs of litigation.

                                    U   JURY TRIAL DEMAND

       28.     Plaintiff demands trial by jury on all issues so triable.

                                        PRAYER FOR RELIEF

       WHEREFORE, Plaintiff seeks judgment in Plaintiff’s favor and damages against the

Defendant, based on the following requested relief:

         (a)   Actual damages;

         (b)   Statutory damages;

         (c)   Punitive damages;

         (d)   Costs and reasonable attorneys’ fees; and

         (e)   Such other and further relief as may be necessary, just and proper.




                                                  4
     Case: 1:20-cv-01958 Document #: 1 Filed: 03/24/20 Page 5 of 5 PageID #:5




                                     Respectfully Submitted,
                               BY:    /s/ Jordan M. Sartell
                                     Jordan M. Sartell, Esq.
                                     Joseph L. Gentilcore, Esq.*
                                     Francis Mailman Soumilas, P.C.
                                     1600 Market Street, 25th Fl.
                                     Philadelphia, PA 19103
                                     (215) 735-8600
                                     jsartell@consumerlawfirm.com
                                     jgentilcore@consumerlawfirm.com
                                     *Pro Hac Vice Forthcoming
Dated: March 24, 2020                Attorneys for Plaintiff




                                        5
